DETAILED ACTION
Claims 1 and 4-7 are pending in this application. Claims 2-3 have been canceled, their subject matter having been incorporated into claim 1, along with other narrowing amendments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 5-6, filed 12/28/2021, with respect to claim 1 have been fully considered and are persuasive.  The 112(b) and 103 rejections of claim 1 have been withdrawn. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Application No. 16/905014 (allowed but patent number not yet assigned). The claims at issue differ only by condition (i) in the last limitation. Otherwise the claims are identical. Therefore the claims read on each other by satisfying condition (ii).
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Application No. 16/905014 (allowed but patent number not yet assigned). The claims at issue are not patentably distinct from each other because of the above-mentioned differences with respect to claim 1.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Application No. 16/905014 (allowed but patent number not yet assigned). The claims at issue are not patentably distinct from each other because of the above-mentioned differences with respect to claim 1.
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Application No. 16/905014 (allowed but patent number not yet assigned). The claims at issue are not patentably distinct from each other because of the above-mentioned differences with respect to claim 1.
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Application No. 16/905014 (allowed but patent number not yet assigned). The claims at issue are not patentably distinct from each other because of the above-mentioned differences with respect to claim 1.
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Application No. 16/905014 (allowed but patent number not yet assigned). The claims at issue are not patentably distinct from each other because of the above-mentioned differences with respect to claim 1.
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Application No. 16/905014 (allowed but patent number not yet assigned). Although the claims at issue are not identical, they are not patentably distinct from each other.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2021/0061299 A1 discloses ignoring commands from an autonomous drive unit while in manual mode and ignoring commands from input devices while in autonomous mode ([0033]). Similarly, US 2019/0092341 A1 discloses the same and also teaches that inputs from user input devices may be prioritized over commands from computing devices while in a “first autonomous driving mode” (abstract). US 2021/0039494 A1 (which does not qualify as prior art) discloses ignoring a joystick input while in autonomous mode ([0049]). However, none of these teaches or suggests prioritizing a command from one user input device over another user input device while in autonomous mode.
US 2020/0307642 A1 discloses a threshold operation amount of a driver’s input unit being required for transferring the driving responsibility to the driver autonomous driving mode(s) so that the unintended operation of the operation input unit is disregarded ([0007]). US 2018/0362052 A1 discloses a similar prevention of switching to manual driving from being performed based on an involuntary/erroneous override operation ([0083]). However, neither teaches or suggests prioritizing a command from one user input device over another user input device while in autonomous mode.
US 2017/0267255 A1 discloses switches in an armrest which provide an emergency stop functionality. These switches are disabled during manual driving and enabled during autonomous driving such that an emergency stop is not performed as a result of unintentional operation of the switch(es) while driving in a normal manual mode ([0055]). However, this also does not teach or suggest prioritizing a command from one user input device over another user input device while in autonomous mode.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNA M MOTT whose telephone number is (571)272-6329. The examiner can normally be reached Monday-Friday 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNA M MOTT/Primary Examiner, Art Unit 3662